904 F.2d 37
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Evan MILLER, Defendant-Appellant.
No. 90-1554.
United States Court of Appeals, Sixth Circuit.
June 7, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Defendant Miller was convicted of two counts of mail fraud, sentenced to five years imprisonment, and ordered to pay restitution.  On April 9, 1990, this Court affirmed the incarceration portion of the defendant's sentence, reversed the restitution provisions, and remanded the action for further proceedings consistent with the opinion.    United States v. Miller, Nos. 88-2272/89-1129 (6th Cir.  April 9, 1990).  On remand, the defendant moved the district court for release on bond pending resentencing pursuant to 18 U.S.C. Sec. 3143(a).  The district court denied the motion by order of May 4, 1990.


2
Miller now appeals the denial of bail pending resentencing and moves this court for bail.  Upon review of the documents before the court, we conclude that the district court did not err in denying release.  The district court's order of May 4, 1990 is affirmed;  the motion for bail is denied as moot.